Citation Nr: 1455413	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include the knee.

2.  Entitlement to service connection for a left leg disability, to include the knee.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of aseptic meningitis (claimed as coma).  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for type II diabetes mellitus.  

5.  Entitlement to a rating in excess of 40 percent for service-connected lumbar strain with degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

When this case was most recently before the Board in May 2014, it was remanded for evidentiary development.  It has since returned to the Board for further appellate action.

The Board construes the Veteran's November 2014 correspondence as a timely notice of disagreement (NOD) with both the October 2013 rating decision denying the application to reopen the claim of service connection for residuals of aseptic meningitis (claimed as coma), as well as the October 2014 rating decision denying the application to reopen the claim of service connection for type II diabetes mellitus and denying a higher rating for the service-connected lumbar spine disability.  See 38 C.F.R. § 20.305 (2014).  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, these issues are reflected on the title page. 

In addition, the November 2014 correspondence raises the issues of entitlement to service connection for a shoulder disability and to a higher rating for the service-connected cervical spine disability.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been submitted to reopen a claims of service connection for type II diabetes mellitus and for residuals of aseptic meningitis (claimed as coma), along with entitlement to a rating in excess of 40 percent for service-connected lumbar strain with degenerative joint disease of the lumbar spine, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Arthritis of the right knee was manifested during active service and there is competent evidence of a continuity of symptoms.  

2.  Arthritis of the left knee was manifested during active service and there is competent evidence of a continuity of symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for arthritis of the left knee have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for arthritis will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service.  38 C.F.R. § 3.303(b); 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary presumption to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

The March 1969 service entrance examination report shows the lower extremities were normal, and the evidence shows in-service complaints of knee pain.  Thus, the presumption of soundness at service entrance is raised.  Although a March 1970 service treatment record reflects bipartite patella, noted to be a developmental abnormality, no chronic knee disability was noted at service entrance.  There is no evidence that a chronic knee disability existed prior to service entrance and thus, the Veteran is presumed sound at service entrance with respect to chronic disease of the knees.  See 38 U.S.C.A. § 1111 (West 2014).

Service treatment records include a March 1970 orthopedic referral noting complaints of joint pain and episodes of knee pain.  X-ray examination findings were noted to include an old patella fracture of the right knee.  The orthopedic evaluation noting bipartite patella on the right states "most likely has mild arthritis of ?? type which at present can only be treated symptomatically."  

Service connection for arthritis will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service.  38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338-40.  That is, a nexus is not required, as the continuity of symptomatology fills that evidentiary gap.

The evidence shows current arthritis of the knees, bilaterally.  The impressions on VA x-ray examination and magnetic resonance imaging (MRI) of the knees in 2009 included degenerative changes.  

The Veteran is competent to report his symptoms to include both during service and a continuity of symptoms since service.  Although the July 2014 VA examiner noted complaints during service in 1970 were labelled as 'FUNCTIONAL NEUROLOGICAL DISORDER,' noting post-service onset of bilateral leg symptoms of peripheral neuropathy and arthritis in approximately 2006, the April 2009 VA peripheral neuropathy examination report notes onset of peripheral neuropathy symptoms in approximately 1999.  Regardless, neither opinion adequately addresses the in-service notations of possible knee arthritis.  

Although the July 2014 VA examiner noted that the Veteran did manual labor for more than 30 years, such does not negate the notations of possible arthritis during service or continuity of symptomatology since separation, and does not establish that the Veteran's current knee arthritis is clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b).  To the extent that lower extremity pain has been attributed to radiculopathy, such is part of the Veteran's service-connected lumbar spine disability.  

Private medical records in April 2000 reflect an assessment of probable knee arthritis, and the June 2009 VA examination report attributed the Veteran's symptoms to service.  There is an in-service notation of possible arthritis of the knees and competent evidence of post service continuity of symptoms.  

The evidence is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that arthritis of the right knee and left knee was manifested during active service and there is competent evidence of a continuity of symptoms.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for arthritis of the right knee and left knee is warranted under 38 C.F.R. § 3.303(b).  


ORDER

Service connection for arthritis of the right knee is granted.  

Service connection for arthritis of the left knee is granted.  


REMAND

As noted in the introduction, in November 2014, the Veteran filed a NOD with both the October 2013 rating decision denying the application to reopen the claim of service connection for residuals of aseptic meningitis (claimed as coma), as well as the October 2014 rating decision denying the application to reopen the claim of service connection for type II diabetes mellitus and denying a higher rating for the service-connected lumbar spine disability.  The RO has not issued a statement of the case (SOC) with respect to these issues.  The claims must be remanded for issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.

Accordingly, these issues are REMANDED for the following action:

Issue a SOC with respect to reopening the claims of service connection for residuals of aseptic meningitis (claimed as coma) and type II diabetes mellitus, and entitlement to a higher rating for the service-connected lumbar spine disability.  The issues are to be certified to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


